DETAILED ACTION
This is Final Office Action in response to amendment filed on February 14, 2022. Claims 2 and 6-8 have been cancelled. Claims 1, 3-5 and 9-20 are pending in this application.
Response to Arguments
Applicant's arguments regarding the amended limitations “wherein the processor is configured to determine whether to match the first user with the second user based on a profile of the first user and a recently visited location of the first user, or based on a profile of the first user and a pick-up location of the first user ” (response 2/14/2022, page 8) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Svendsen et al. (US 20150215262 A1)/Axelrod et al. (US 20130117292 A1).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20060041663 A1) in view of Cobbold (US 8660781 B2) and in view of Ruttenberg (US 20080235216 A1), and further in view of Svendsen et al. (US 20150215262 A1).
Regarding claim 1, Brown discloses an apparatus for matching members of a carpool service, comprising: a memory configured to store a user profile (user profile maintenance of Fig.3, Brown); a communication circuit configured to communicate with an external device (Fig.1 of Brown); and a processor configured to be electrically connected with the communication circuit (Fig.1), wherein the processor is configured to: 
receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
determine a characteristic of a first user based on the answer (¶[0032]-[0033], Brown, determining characteristic information matches with the user’s profile); 
a profile of the first user that indicates the characteristic of the first user (¶[0033] and [0037], Brown, i.e., create and maintain user profile); and 
determine whether to match the first user with a second user based on the determined characteristic (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles).
Brown, however, does not explicitly disclose generating a user group to share a vehicle. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
Brown/Cobbold combination does not explicitly disclose “wherein the characteristic includes information that indicates whether the user has a negative characteristic or whether the user has a tendency to avoid the negative characteristic.”
Ruttenberg discloses predicting affinity between entities’ users including matching the characteristic users as well as the negative characteristic (¶[0022], Ruttenberg).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold before them to modify the managing the predicted affinity between entity or group of users of Ruttenberg into the modified Brown, as taught by Ruttenberg. One of ordinary skill in the art would be motivated to efficiently create relevant predicting affinity user group in the information processing field (¶[0002], Ruttenberg), with a reasonable expectation of success, in order to enhance the match groups in predicting affinity between entities user groups.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Svendsen discloses collecting the user information through a questionnaire (Fig.4; ¶[0027], Svendsen), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0023]-[0025] and [0027], Svendsen). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. Svendsen further discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (¶[0023]-[0025], [0027]-[0028] and [0036], Svendsen, matching users’ profiles with location tracking functions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Svendsen into the modified Brown, as taught by Svendsen. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0021], Svendsen), with a reasonable expectation of success, in order to enhance the facilitate communication between participants (see title, abstract and summary of Svendsen).
Regarding claim 3, Brown/Cobbold/ Ruttenberg/Svendsen combination disclose wherein the processor is configured to: determine the characteristic of the first user based on the received answer and a location of a residence of the first user (¶[0032], Brown). 
Regarding claim 4, Brown/Cobbold/ Ruttenberg/Svendsen combination disclose determine the characteristic of the first user based on the received answer (¶[0032]-[0033], Brown) and a social media profile of the first user (¶[0032]-[0033], Brown). 
Regarding claim 5, Brown/Cobbold/ Ruttenberg/Svendsen disclose wherein the processor is configured to: determine the characteristic of the first user by statistically analyzing the received answer (¶[0032]-[0033], Brown). 
Regarding claim 6, Brown/Cobbold/ Ruttenberg/Svendsen disclose wherein the processor is configured to: generate a profile of the first user that indicates the characteristic of the first user (¶[0037], Brown). 
Regarding claim 9, Brown/Cobbold/ Ruttenberg/Svendsen combination disclose determine a characteristic of the second user based on an answer to the plurality of indirect questionnaires, received from a second user terminal (¶[0033] and [0039], Brown); and predict whether the first user avoids the second user based on the characteristic of the first user and the characteristic of the second user. 
Regarding claim 10, Brown/Cobbold/ Ruttenberg/Svendsen combination disclose determine a characteristic of the second user based on an answer to the plurality of indirect questionnaires (¶[0032]-[0033] and [0039], Brown), received from a second terminal (¶[0032]-[0033] and [0039], Brown); and predict whether the second user avoids the first user based on the characteristic of the first user and the characteristic of the second user (¶[0032]-[0033] and [0039], Brown, i.e., matching when the information that is not associated with another user) . 
Regarding claim 12, Brown discloses a method for matching members of a carpool service, comprising: receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
determine a characteristic of a first user based on the answer (¶[0032]-[0033], Brown, determining characteristic information matches with the user’s profile); and 
determine whether to match the first user with a second user based on the determined characteristic (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles).
Brown, however, does not explicitly disclose generating a user group to share a vehicle. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Svendsen discloses collecting the user information through a questionnaire (Fig.4; ¶[0027], Svendsen), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0023]-[0025] and [0027], Svendsen). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. Svendsen further discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (¶[0023]-[0025], [0027]-[0028] and [0036], Svendsen, matching users’ profiles with location tracking functions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Svendsen into the modified Brown, as taught by Svendsen. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0021], Svendsen), with a reasonable expectation of success, in order to enhance the facilitate communication between participants (see title, abstract and summary of Svendsen).
Regarding claim 13, Brown/Cobbold/ Ruttenberg/Kwon combination disclose determine the characteristic of the first user based on the received answer and a residence location of the first user (¶[0032], Brown). 
Regarding claim 14, Brown/Cobbold/ Ruttenberg/Kwon combination disclose wherein the determining of the characteristic includes: determining the characteristic of the user based on the received answer (¶[0032]-[0033], Brown) and a social media profile of the first user (¶[0032]-[0033], Brown). 
Regarding claim 15, Brown/Cobbold/ Ruttenberg/Kwon combination disclose wherein the determining of the characteristic includes: determining, by the processor, the characteristic of the first user by statistically analyzing the received answer (¶[0032]-[0033], Brown). 
Regarding claim 16, Brown/Cobbold/ Ruttenberg/Kwon combination disclose determining whether to match the first user with the second user based on a profile of the first user (¶[0032]-[0033] and [0039], Brown) and a recently visited location of the first user when a matching request is received from the first user terminal (¶[0032]-[0033] and [0039], Brown). 
Regarding claim 17, Brown/Cobbold/ Ruttenberg/Kwon combination disclose wherein the determining of whether to match the first user and the second user includes: determining, by the processor, whether to match the first user with the second user based on a profile of the first user (¶[0032]-[0033] and [0039], Brown) and a pick-up location of the first user when a matching request is received from the first user terminals (¶[0032]-[0033] and [0039], Brown). 
Regarding claim 18, Brown/Cobbold/ Ruttenberg/Kwon combination disclose predicting, by the processor, whether the first user avoids the second user based on the characteristic of the first user and the characteristic of the second user (¶[0032]-[0033] and [0039], Brown, i.e., matching when the information that is not associated with another user). 
Regarding claim 19, Brown/Cobbold/ Ruttenberg/Kwon combination disclose determining, by the processor, a characteristic of the second user based on an answer to the plurality of indirect questionnaires, received from a second user terminal, wherein the determining of the characteristic of the second user includes: predicting, by the processor, whether the second user avoids the first user based on the characteristic of the first user and the characteristic of the second user. 
Regarding claim 20, Brown discloses an apparatus for matching members of a carpool service, comprising: a communication circuit configured to communicate with an external device; and a processor configured to be electrically connected with the communication circuit, wherein the processor is configured to: 
receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
generate a user profile that indicates a characteristic of a first user by statistically analyzing the received answer (¶[0037], Brown), a residence location of the first user (¶[0032]-[0033], Brown), and a social media profile of the first user (¶[0011] and [0037], Brown); and 
in response to receiving a matching request is received from the user terminal of the user (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles), determine whether to match the first user with a second user (¶[0033] and [0039], Brown) based on at least part of a recently visited place of the first user or a pick-up location of the first user and the first user profile (¶[0032]-[0033] and [0039], Brown).
Brown, however, does not explicitly disclose a user group to share carpool services. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Svendsen discloses collecting the user information through a questionnaire (Fig.4; ¶[0027], Svendsen), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0023]-[0025] and [0027], Svendsen). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. Svendsen further discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (¶[0023]-[0025], [0027]-[0028] and [0036], Svendsen, matching users’ profiles with location tracking functions).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Svendsen into the modified Brown, as taught by Svendsen. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0021], Svendsen), with a reasonable expectation of success, in order to enhance the facilitate communication between participants (see title, abstract and summary of Svendsen).
Claims 1, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20060041663 A1) in view of Cobbold (US 8660781 B2) and in view of Ruttenberg (US 20080235216 A1) further in view of Kwon (US 20130097110 A1) and further in view of Axelrod et al. (US 20130117292 A1).
Regarding claim 1 similar claim 11 and claim 20, Brown discloses an apparatus for matching members of a carpool service, comprising: a memory configured to store a user profile (user profile maintenance of Fig.3, Brown); a communication circuit configured to communicate with an external device (Fig.1 of Brown); and a processor configured to be electrically connected with the communication circuit (Fig.1), wherein the processor is configured to: 
receive an answer (¶[0032], characteristic of response “answer”) to a plurality of indirect questionnaires from a first user terminal using the communication circuit (¶[0032]-[0033], Brown, receiving characteristic of response “answer” chosen to be relevant to the user using survey techniques “questionnaires”); 
determine a characteristic of a first user based on the answer (¶[0032]-[0033], Brown, determining characteristic information matches with the user’s profile); 
a profile of the first user that indicates the characteristic of the first user (¶[0033] and [0037], Brown, i.e., create and maintain user profile); and 
determine whether to match the first user with a second user based on the determined characteristic (¶[0033] and [0039], Brown, i.e., identifying users that are similar to each other as indicated by matching characteristics in the users’ profiles).
Brown, however, does not explicitly disclose generating a user group to share a vehicle. 
Cobbold discloses generating a user group to share a vehicle (col.8, lines 28-63 and col.10, line 66 to col.11, line 13, Cobbold, i.e., establishing commuter groups rideshare carpools and establish group that members have intimate commuting experience).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Brown and Cobbold before them to modify the managing user profile of Brown into Cobbold, as taught by Cobbold. One of ordinary skill in the art would be motivated to efficiently create or modify user profile and join groups of their choosing (abstract and summery of Cobbold), with a reasonable expectation of success, in order to enhance the match groups in generating route data by the usage’s matching profiles.
The modified Brown does not explicitly disclose “wherein the characteristic includes information that indicates whether the user has a negative characteristic or whether the user has a tendency to avoid the negative characteristic.”
Ruttenberg discloses predicting affinity between entities’ users including matching the characteristic users as well as the negative characteristic (¶[0022], Ruttenberg).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold before them to modify the managing the predicted affinity between entity or group of users of Ruttenberg into the modified Brown, as taught by Ruttenberg. One of ordinary skill in the art would be motivated to efficiently create relevant predicting affinity user group in the information processing field (¶[0002], Ruttenberg), with a reasonable expectation of success, in order to enhance the match groups in predicting affinity between entities user groups.
The modified Brown does not explicitly disclose “wherein the plurality of indirect questionnaires include a questionnaire for obtaining information associated with at least one selected from the group consisting of: smoking, an allergy, a noise, flu, a respiratory disease, and a probability of drinking.” 
Kwon discloses collecting the user information through a questionnaire (¶[0015] and [0027], Brown), wherein the information such as sensing information like noise, temperature, …and biomedical information via questionnaire (¶[0045], [0054] and [0062], Brown). Also add that the claimed "smoking, an allergy, flu, a respiratory disease, and a probability of drinking” is merely non-functional descriptive material in that it refers to content that does not exhibit a functional interrelationship with the substrate and does not affect the way the computing processes are performed. See MPEP § 2106.01. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having Brown/Cobbold/Ruttenberg before them to incorporate the questionnaire to obtain users’ information of Kwon into the modified Brown, as taught by Kwon. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users (¶[0020], Kwon), with a reasonable expectation of success, in order to enhance the match groups in predicting affinity between entities user groups.
The modified Brown does not explicitly disclose matching the users’ profiles based on the visited or pick-up location.
Axelrod discloses matching the first user with the second user based on a profile of the first user and a recently visited or pick-up location of the first user (Figs.3-4 and Figs.6-7 and ¶[0030]-[0035] and [0037]-[0040], Axelrod, i.e., matching users’ profiles based on visited place/location).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having modified Brown before them to incorporate the questionnaire to obtain users’ information of Axelrod into the modified Brown, as taught by Axelrod. One of ordinary skill in the art would be motivated to efficiently create users’ information in advancing the match of users’ profiles (¶[0030]-[0035], Axelrod), with a reasonable expectation of success, in order to enhance the matching of user profiles preferences ¶[0003], Axelrod).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20060041663 A1) in view of Cobbold (US 8660781 B2), further in view of Ruttenberg (US 20080235216 A1), further in view of Svendsen et al. (US 20150215262 A1) and further in view of Buyukkokten (US 8977654 B1).
Regarding claim 11, the modified Brown disclose determine a characteristic of the second user based on an answer to the plurality of indirect questionnaires, received from a second terminal (¶[0032]-[0033] and [0039], Brown). The modified Brown, however, does not explicitly disclose calculate a score that indicates a match suitability between the first user and the second user, based on the characteristic of the first user and the characteristic of the second user. Buyukkokten discloses calculate a score that indicates a match suitability between the first user and the second user, based on the characteristic of the first user and the characteristic of the second user (col2, line 66 to col.3, line 15 and col.9, lines 25-37, Buyukkokten). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having modified Brown and Buyukkokten before them to modify the managing plurality of user profiles in social network of Buyukkokten into the modified Brown, as taught by Buyukkokten. One of ordinary skill in the art would be motivated to efficiently generating users’ profiles, with a reasonable expectation of success, in order to enhance the managed ways to distinguish users depending on some user criteria (col.1, lines 25-27, Buyukkokten).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathod (US 20170293950 A1) discloses System And Method For User Selected Arranging Of Transport.
Arata et al. (US 20160356615 A1) disclose Scheduled And On-Demand Transportation Management Platform For Rideshare.
Liu et al. (US 20160321566 A1) disclose RIDE-SHARING JOINT RENTAL GROUPS.
Hwang et al. (US 10127795 B1) disclose Detecting And Handling Material Left In Vehicles By Transportation Requestors.
Patterson et al. (US 10120892 B2) disclose Profile Verification Service.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029.  The examiner can normally be reached on Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
April 28, 2022